 Case 5:18-cv-05225-TLB Document 19                 Filed 01/10/19 Page 1 of 9 PageID #: 55



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

MICHAEL HESTER, ON BEHALF OF HIMSELF
AND ALL OTHERS SIMILARLY SITUATED                                                       PLAINTIFF

v.                                Case No. 5:18-CV-05225-TLB

WALMART, INC.                                                                         DEFENDANT

     WALMART, INC.’S MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

       Plaintiff Michael Hester seeks to represent a class of individuals who purchased a portable

phone charger (“Power Bank”) sold by Walmart, Inc. (“Walmart”). Plaintiff alleges that Walmart

improperly advertises certain Power Banks it sells as having a greater battery storage capacity than

they actually have. Yet there is a fundamental flaw in Plaintiff’s complaint; he never alleges that

the Power Bank that he purchased has a storage capacity of less than 2200 mAh, the amount he

alleges Walmart represented to him. Instead, the entire basis of his complaint – and the sprawling

multi-state class he hopes to represent – is that some other Power Bank that Plaintiff allegedly had

obtained from an unknown location and had tested at an unknown time had a capacity of only 1916

mAh.

       Absent any plausible factual allegations demonstrating that the Power Bank he purchased

did not have the advertised capacity of 2200 mAh, Plaintiff’s complaint fails for two important,

albeit interrelated, reasons. First, Plaintiff fails to demonstrate Article III standing to bring this

lawsuit because he has failed to allege any injury-in-fact from Walmart’s supposed

misrepresentation. Second, Plaintiff’s complaint fails to adequately plead that he was injured in

any way, much less that he suffered damages, from Walmart’s alleged misrepresentation.

Plaintiff’s complaint should therefore be dismissed under both Rule 12(b)(1), due to a lack of
 Case 5:18-cv-05225-TLB Document 19                 Filed 01/10/19 Page 2 of 9 PageID #: 56



subject-matter jurisdiction, and Rule 12(b)(6), due to a failure to state a claim upon which relief

can be granted.

                                        BACKGROUND

       A Power Bank is a small, portable battery that can be used to recharge a cell phone, tablet,

or similar device. (ECF 1 at ¶ 2.) The storage capacity of Power Banks is expressed in

milliampere-hours (“mAh”); the greater the mAh, the longer a Power Bank can recharge other

products before the Power Bank itself must be recharged. (Id.) Walmart sells Power Banks under

its Onn store label. (ECF 1 at ¶ 3.) Plaintiff alleges that Walmart “prominently represents the

[Power Banks’] capacity as measured in mAh.” (Id. at 15.)

       Plaintiff alleges that “[i]n or around 2016,” he purchased an Onn 2200 mAh Power Bank

from a Walmart store in Carrolton, Georgia. (ECF 1 at ¶ 9.) Plaintiff alleges that he purchased

his Power Bank based upon Walmart’s representation that its capacity is 2200 mAh and that he

would not have purchased his Power Bank (or would have paid less for it) had he known that its

capacity was less than 2200 mAh. (Id.)

       Plaintiff alleges that “testing has shown that Defendant has substantially inflated the

Products’ mAh ratings.” (ECF 1 at ¶ 16.) Plaintiff, however, never alleges what any “testing has

shown that” the capacity of his Power Bank is. Instead, Plaintiff alleges as follows:

               Plaintiff tested an Onn Power Bank represented to have 2200mAh
               capacity (the same model Plaintiff purchased) using a skilled and
               experienced testing company. Those test results revealed that the
               capacity was actually only 1916mAh.

(Id. (emphasis added).) Plaintiff alleges that Walmart knew that the mAh capacity on the Onn

Power Banks it sold is less than represented and that Walmart misrepresented the capacity in order

to obtain a premium for them. (Id.)




                                                2
     Case 5:18-cv-05225-TLB Document 19                Filed 01/10/19 Page 3 of 9 PageID #: 57



         On November 14, 2018, Plaintiff filed the instant action, seeking to represent himself and

a putative class of purchasers of Onn Power Banks from Walmart. Plaintiff seeks to bring a class

of Georgia residents or, alternatively, a multi-state class of residents of Arkansas, California,

Florida, Georgia, Illinois, Massachusetts, Michigan, New Jersey, New York, North Carolina, Ohio,

and Washington. (ECF 1 at ¶¶ 18-19.) Plaintiff brings claims for breach of express warranty,

violations of various state deceptive trade practice statutes, and for unjust enrichment.

                                            ARGUMENT

         Plaintiff alleges that there are potentially thousands of purchasers of Onn Power Banks that

are members of the class he seeks to represent. Yet the entirety of his case rests upon his alleged

testing of a single Power Bank. More important, however, is that the one Power Bank he tested

was not the one he purchased. In short, Plaintiff cannot and does not allege that the Power Bank

he purchased – and the one upon which he seeks relief – does not have a storage capacity of 2200

mAh. Absent any plausible allegations demonstrating that the capacity of his own Power Bank

was misrepresented, his complaint fails both for a lack of Article III standing and for a failure to

state a plausible claim for relief. As such, this Court should dismiss the complaint.

I.       THE COMPLAINT SHOULD BE DISMISSED UNDER RULE 12(b)(1) BECAUSE
         PLAINTIFF HAS NOT ALLEGED AN INJURY-IN-FACT SUFFICIENT TO
         SUPPORT ARTICLE III STANDING.

         A necessary prerequisite of any case in federal court is the existence of Article III standing.

The Eighth Circuit has held that “[t]o show standing, a plaintiff bears the burden of establishing

‘injury in fact … that is fairly traceable to the challenged action of the defendant, and likely [to]

be redressed by a favorable decision.’” In re Zurn Pex Plumbing Prods. Liab. Litig., 644 F.3d

604, 616 (2011) (quoting Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 591 (8th Cir. 2009)).

That “injury in fact” must be both “(a) concrete and particularized, and (b) actual or imminent, not



                                                   3
 Case 5:18-cv-05225-TLB Document 19                     Filed 01/10/19 Page 4 of 9 PageID #: 58



conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992); see

also George v. Uponor Corp., 988 F. Supp. 2d 1056, 1068 (D. Minn. 2013) (“Standing is a

threshold jurisdictional issue, requiring a plaintiff to establish an actual injury suffered as the result

of the defendant’s conduct.”. Plaintiff’s complaint, however, satisfies none of these requirements

and therefore should be dismissed under Rule 12(b)(1) for lack of subject-matter jurisdiction.

        Plaintiff’s complaint is devoid of any facts demonstrating that his Power Bank has a

capacity less than 2200 mAh and thus that he suffered an “actual injury” from Walmart’s alleged

misrepresentations. Instead, Plaintiff alleges that another Power Bank had a capacity of less than

2200 mAh and then appears to believe that this Court may simply assume that all of the thousands

of Power Banks that Walmart allegedly sold to members of the putative class – including Plaintiff

– had similar capacities. (ECF 1 at 16.) Nowhere, however, does Plaintiff allege a single fact

demonstrating that any Power Bank other than the one example he allegedly tested – much less

the Power Bank that he actually purchased and upon which he bases his complaint – did not have

a capacity of 2200 mAh. Plaintiff’s complaint is also void of any facts from which this Court

could plausibly infer that the Power Bank he allegedly tested is completely identical to every other

Power Bank sold by Walmart, again much less his own. Plaintiff does not disclose, among other

things, how the tested Power Bank was obtained, when it was purchased, where it was purchased,

or so forth. Perhaps most telling, however, is that Plaintiff fails to explain why he did not test the

Power Bank upon which he is now suing. Absent such basic facts, there is no basis to assume that

the Power Bank he purchased in 2016 shares the same alleged flaw as the Power Bank he claims

to have tested. To the contrary, the most plausible conclusion from the allegations of the complaint

is that the Plaintiff has not been able to replicate the alleged test results in his own Power Bank.




                                                    4
 Case 5:18-cv-05225-TLB Document 19                   Filed 01/10/19 Page 5 of 9 PageID #: 59



       Plaintiff cannot demonstrate Article III standing without allegations plausibly showing that

his own Power Bank – not someone else’s Power Bank – had a storage capacity below 2200 mAh.

To the contrary, in order establish Article III standing, a “plaintiff must plausibly allege her

purchased product ‘actually exhibited the alleged defect.’” George, 988 F. Supp. 2d at 1068

(quoting Zurn, 644 F.3d at 616); see also Hadley v. Chrysler Group, LLC, 624 Fed. Appx. 374,

378 (6th Cir. 2015) (finding that plaintiffs lacked standing when they failed to allege that their

automobile ever suffered from the defect in question). “It ‘is not enough’ for a plaintiff ‘to allege

that a product line contains a defect or that a product is at risk for manifesting this defect; rather,

the plaintiffs must allege that their product actually exhibited the alleged defect.’” Zurn, 644 F.3d

at 616 (quoting O’Neil v. Simplicity, Inc., 574 F.3d 501, 503 (8th Cir. 2009)). In summary,

“standing requires ‘actual’ injury, not likely injury.” George, 988 F. Supp. 2d at 1070 (emphasis

added) (dismissing claims where plaintiffs failed to allege any reason to believe that all products

in a line shared the same defect).

       At most, Plaintiff’s complaint alleges that another Power Bank sold by Walmart at some

unidentified time and place has a capacity below 2200 mAh, and that his Power Bank might suffer

from the same flaw. Such allegations do not meet his burden of alleging facts sufficient to

demonstrate the “injury in fact” that the Supreme Court and the Eighth Circuit have explained is

necessary to create Article III standing. Because Plaintiff does not have Article III standing to

bring this case, this Court lacks subject-matter jurisdiction and the complaint should be dismissed

pursuant to Rule 12(b)(1).

II.    THE COMPLAINT SHOULD BE DISMISSED UNDER RULE 12(b)(6) FOR
       FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED.

       Plaintiff’s failure to allege facts sufficient to demonstrate that Walmart misrepresented the

storage capacity of his Power Bank is also fatal under Rule 12(b)(6). This Court must “accept the

                                                  5
 Case 5:18-cv-05225-TLB Document 19                    Filed 01/10/19 Page 6 of 9 PageID #: 60



factual allegations of the complaint as true, but the allegations must supply ‘facts sufficient to state

a claim to relief that is plausible on its face.’” O’Neil, 574 F.3d at 503 (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007) and citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)). For the

same reasons that Plaintiff’s pleading failures demonstrate that he has no standing to sue, those

pleading failures demonstrate that he does not state a claim upon which relief can be granted.

Indeed, “in most cases ‘the question of whether [a plaintiff] has a cognizable injury sufficient to

confer standing is closely bound up with the question of whether or how the law will grant him

relief.’” Zurn, 644 F.3d at 616 (quoting Braden, 588 F.3d at 591).

       The Eighth Circuit has recognized that “courts have been particularly vigilant in requiring

allegations of injury or damages in products liability cases.” Briehl v. General Motors Corp., 172

F.3d 623, 628 (1999) (collecting cases). Georgia law, upon which Plaintiff purports to sue,

similarly requires a showing of injury and damages to recover. See, e.g., Edel v. Southtowne

Motors of Newnan II, Inc., 338 Ga. App. 376, 380 (2016) (rejecting Fair Business Practices claim

absent showing of “actual damages”); Jefferson v. Houston Hotels, Inc., 336 Ga. App. 478, 487

(2016) (rejecting breach of warranty claim “based upon their failure to show damages”). As Briehl

recognizes, the absence of such allegations is fatal to a product liability complaint, no matter what

the theory. 172 F.3d at 628.

       Here, however, Plaintiff has failed to allege that his Power Bank has a reduced capacity or

that it did not perform as he anticipated in any way whatsoever. He simply speculates that because

some other Power Bank has a reduced capacity, his probably does as well. That is not enough.

The Eighth Circuit could not be clearer that in order to state a claim, Plaintiff must allege it is his

product, not the “product line,” that is defective. Zurn, 644 F.3d at 616; O’Neil v. Simplicity, Inc.,

574 F.3d at 503; see also George, 988 F. Supp. 2d at 1070.



                                                   6
 Case 5:18-cv-05225-TLB Document 19                     Filed 01/10/19 Page 7 of 9 PageID #: 61



       The Eastern District of Michigan recently rejected a similar attempt to bootstrap an alleged

defect in one alleged exemplar product into a plausible allegation that thousands of products

suffered the same defect. Bledsoe v. FCA US LLC, 307 F. Supp. 3d 646 (E.D. Mich. 2018). In

Bledsoe, the plaintiffs alleged that emissions testing performed on a single automobile supported

the existence of an identical defect in other automobiles. Id. at 657. In dismissing the proposed

automotive defect class action, the court stated:

               Thus, Plaintiffs’ allegations of the presence of a defect or a defeat
               device in the identified vehicles, based on results of their PEMS
               testing on a single Truck, are conclusory; they are not founded on
               specific allegations of fact. The court may not accept as true
               Plaintiffs’ conclusory allegations regarding the performance of
               vehicles generally (other than the one tested) and the presence of
               defeat devices or a defective emissions system in any of the vehicles.

Id. Similarly, Plaintiff’s reliance on a single test of one, unidentified Power Bank fails to allege

that any other Power Bank is defective in a manner capable of satisfying the plausibility

requirement under Twombly:

               Standing alone, Plaintiffs’ PEMS results from one tested vehicle do
               not raise a plausible inference of wrongdoing because they do not
               “permit the court to infer more than the mere possibility” that the
               Affected Vehicles perform as alleged by Plaintiffs. See Iqbal, 55
               U.S. at 679.

Id. Because the complaint is devoid of any allegations creating a plausible inference that the Power

Bank he allegedly tested is somehow representative of the Power Bank that he tested and upon

which he brings suit, it should be dismissed for failure to state a claim upon which relief can be

granted.

       For each of these reasons, therefore, Walmart respectfully requests that the complaint be

dismissed and for such further and other relief as to which it may be entitled.




                                                    7
Case 5:18-cv-05225-TLB Document 19       Filed 01/10/19 Page 8 of 9 PageID #: 62



                                Vincent O. Chadick (94075)
                                QUATTLEBAUM, GROOMS & TULL PLLC
                                4100 Corporate Center Drive, Suite 310
                                Springdale, Arkansas 72762
                                Telephone: (479) 444-5200
                                Facsimile: (479) 444-6647
                                vchadick@qgtlaw.com

                                QUATTLEBAUM, GROOMS & TULL PLLC
                                111 Center Street, Suite 1900
                                Little Rock, Arkansas 72201
                                Telephone: (501) 379-1700
                                Facsimile: (501) 379-1701
                                cpekron@qgtlaw.com


                                By: /s/ Chad W. Pekron
                                    Chad W. Pekron (2008144)

                                Attorneys for Walmart, Inc.




                                     8
 Case 5:18-cv-05225-TLB Document 19                  Filed 01/10/19 Page 9 of 9 PageID #: 63



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of January 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which shall send notification of such filing to
all counsel of record.


                                                       /s/ Chad W. Pekron
                                                       Chad W. Pekron




                                                 9
